Citation Nr: 0113729	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a left toe 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from December 1951 
to December 1955.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in December 1999, from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in 
Columbia, South Carolina (hereinafter RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims of entitlement 
to service connection for a left ankle disorder, a left foot 
disorder, and a left toe disorder.  As these procedures could 
not have been followed by the RO at the time of the December 
1999 rating decision, and as these procedures are more 
favorable to the veteran than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorders and service 
based on all possible evidence.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2097-
98 (to be codified as amended at 38 U.S.C. § 5103A).  The 
veteran has not been afforded a VA examination in conjunction 
with his claims.

The veteran testified at the RO in April 2000, that he 
injured his foot in service in 1953, when it was caught 
between the pier and a boat.  He stated in his notice of 
disagreement received in January 2000, that he had a scar on 
his left ankle where his left foot was operated on while in 
service.  

A review of the service medical records reveals that a left 
ankle scar was noted at a December 1951 enlistment 
examination.  In March 1955, the veteran was seen at sick 
call with complaints of left leg pain over the anterior tibia 
region.  A question of nerve involvement was raised.  
Postservice records from the 1990's are relevant for 
references to a left foot injury following a postservice fall 
from a roof top.  The appellant has testified, however, that 
he was hospitalized in-service due to a left foot injury, 
however, inpatient records have yet to be specifically 
requested by VA.  Accordingly, inpatient clinical records 
during military service should be requested.

In light of the foregoing factors, this case must be remanded 
to the RO for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence of a relationship 
between a left ankle disorder, a left 
foot disorder, and/or a left toe disorder 
to his period of active military service, 
to include evidence which substantiates 
or verifies his testimony and statements 
as to the occurrence of the claimed 
injury in service and the continuation of 
symptomatology since service discharge.  
Additionally, the RO should request that 
the veteran provide the name of the 
hospital and the dates he was 
hospitalized for any left lower extremity 
disorder while in service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000, efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any left ankle disorder, 
left foot disorder, and left toe disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Following a review of the 
service and postservice medical records, 
the examiner should state whether it is 
at least as likely as not that any 
diagnosed left foot disorder, left ankle 
disorder, and/or left toe disorder is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal on the 
merits.  If any issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


